  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1219 
In the House of Representatives, U. S.,

July 19, 2010
 
RESOLUTION 
Expressing support for designation of September as National Child Awareness Month. 
 
 
Whereas millions of American children and youth represent the hopes and future of the United States; 
Whereas numerous individuals, children's organizations, and youth-serving organizations that work with children and youth collaborate to provide invaluable services to enrich and better the lives of the young; 
Whereas heightening awareness of, and increasing support for, organizations that provide access to healthcare, social services, education, the arts, sports, and other services will assist in the development of character and the future success of youth in the United States; 
Whereas September is a time when parents, families, teachers, school administrators, and communities in general increase their focus on children and youth nationwide as the school year begins; 
Whereas September is a time for the people of the United States as a whole to highlight and be mindful of the needs of children and youth; 
Whereas the House of Representatives unanimously passed H. Res. 1296 in 2008 and H. Res. 438 in 2009 to support the designation of September as National Child Awareness Month; 
Whereas private corporations and businesses have joined with hundreds of national and local charitable organizations throughout the United States in support of a month-long focus on children and youth; and 
Whereas designating September as National Child Awareness Month would recognize that a long-term commitment to children and youth is in the public interest, and will encourage widespread support for the charities and organizations that seek to provide a better future for the children and youth of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of a National Child Awareness Month to promote awareness of children's charities and youth-serving organizations across the United States; 
(2)recognizes the efforts of children's charities and youth-serving organizations on behalf of children and youth as a critical contribution to the future of the United States; and 
(3)encourages the President to issue a proclamation to emphasize the importance of National Child Awareness Month. 
 
Lorraine C. Miller,Clerk.
